Citation Nr: 0823014	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee manifested by 
instability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
degenerative joint disease of the right knee manifested by 
limitation of motion, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability rating for cubital 
tunnel syndrome of the right upper extremity, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 
20 percent disabling.  

5.  Entitlement to an increased disability rating for 
mechanical low back pain, currently evaluated as 10 percent 
disabling.  

(The issues of entitlement to service connection for 
psoriasis, entitlement to service connection for residuals of 
bladder cancer, and entitlement to a waiver of recovery of an 
overpayment of compensation benefits in the amount of $3,660, 
to include the matter of whether the debt was properly 
created, will be the subject of separate decisions.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1972 to 
May 1975, March 1977 to August 1987, and January 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Los Angeles, 
California.  In an August 2003 decision, the Los Angeles RO 
denied a disability rating greater than 10% for 
service-connected degenerative joint disease of the right 
knee manifested by instability and compensable evaluations 
for service-connected cubital tunnel syndrome of the right 
upper extremity and service-connected mechanical low back 
pain.  

By a February 2005 rating action, the Los Angeles RO, in 
pertinent part, granted service connection, and awarded a 
separate compensable evaluation of 10% effective from March 
1997, for degenerative joint disease of the right knee 
manifested by limitation of motion.  In addition, the RO 
awarded compensable ratings of 10% each for the 
service-connected cubital tunnel syndrome and the 
service-connected mechanical low back pain as well as a 20% 
evaluation for the service-connected chondromalacia of the 
left knee.  

In pertinent part of the December 2006 statement of the case, 
the RO in San Diego, California lists the issue of 
entitlement to an increased rating for the service-connected 
degenerative arthritis of the right knee.  In that document, 
however, the San Diego RO provided, and discussed the 
applicability of, the diagnostic codes relevant to evaluating 
instability and limitation of motion of the knee joint.  
Also, throughout the current appeal, the veteran has 
addressed his service-connected right knee "disability."  
Consequently, the Board finds that the increased rating 
claims for both the service-connected degenerative joint 
disease of the right knee manifested by instability and the 
service-connected degenerative joint disease of the right 
knee manifested by limitation of motion are in appellate 
status.  

The issue of entitlement to a disability rating greater than 
10% for service-connected mechanical low back pain will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Recurrent subluxation, locking, effusion, or crepitus has 
not been shown in the veteran's right knee.  

2.  The service-connected degenerative joint disease of the 
right knee manifested by limitation of motion is manifested 
by normal extension and no worse than 110 degrees of flexion.  
Pain, fatigue, weakness, lack of endurance, and 
incoordination upon range of motion has not been shown.  

3.  The service-connected cubital tunnel syndrome of the 
right upper extremity is manifested by essentially normal 
range of motion of the right arm.  Neurological impairment 
associated with this disability has not been shown.  

4.  The service-connected chondromalacia of the veteran's 
left knee is manifested by slight recurrent subluxation, 
crepitus, and no worse than 120 degrees of limitation of 
flexion.  However, locking pain, effusion, muscle atrophy, 
loss of muscle strength, and limitation of extension has not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10% for 
the degenerative joint disease of the right knee manifested 
by instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 
(2007).  

2.  The criteria for an initial disability rating greater 
than 10% for the degenerative joint disease of the right knee 
manifested by limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DCs 5003, 5260, 5261 (2007).  

3.  The criteria for a disability rating greater than 10% for 
the cubital tunnel syndrome of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5206-5208, & § 4.124a, DC 
8516 (2007).  

4.  The criteria for a disability rating greater than 20% for 
the chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260, 5261 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

        1.  Degenerative Joint Disease Of The Right Knee 
Manifested By Limitation Of Motion

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's claim for an increased rating for the 
service-connected degenerative joint disease of his right 
knee manifested by limitation of motion essentially falls 
within this fact pattern.  Following receipt of notification 
of the February 2005 grant of service connection, and 
assignment of a separate compensable evaluation of 10%, for 
degenerative joint disease of the right knee manifested by 
limitation of motion, the veteran perfected a timely appeal 
with respect to the initial rating assigned.  Thus, no 
section 5103(a) notice is required for this increased rating 
claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the February 
2005 notice of the rating action dated earlier that month and 
the December 2006 statement of the case (SOC)] that contain 
notice of VA's rating communication, his appellate rights, a 
summary of relevant evidence, citations to applicable law, 
and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.  

        2.  Degenerative Joint Disease Of The Right Knee 
Manifested By Instability, Cubital Tunnel Syndrome Of 
The Right Upper Extremity, And Chondromalacia Of The 
Left Knee

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were partially satisfied by 
pre-decisional letters issued to the veteran in November 2002 
(for the service-connected right knee instability and 
service-connected right upper extremity disorder) and in 
August 2003 (for the service-connected left knee 
chondromalacia).  In particular, the November 2002 letter 
informed him that, to substantiate these right knee and right 
upper extremity claims, he must submit evidence that these 
disabilities had increased in severity.  The letter 
specifically stated that such evidence may include "medical 
evidence showing that the condition has increased in severity 
and now meets or more nearly approximates the criteria 
required for the next higher evaluation."  The letter 
informed the veteran of the importance of his reporting "any 
treatment . . . [that he had] had for . . . [his] 
disability."  

Also, the November 2002 letter explained to the veteran that 
the percentages assigned to his service-connected 
disabilities "are intended to represent the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  In addition, the August 2003 letter stated 
that evidence of importance in his left knee claim included 
pertinent medical care.  

Further, both letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these increased rating claims but that he must 
provide enough information so that the agency could request 
the relevant records.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); see also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish an effective 
date (element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  
In any event, as will be discussed in the following decision, 
the Board finds that the evidence of record does not support 
a grant of the veteran's claims for increased ratings for the 
service-connected degenerative joint disease of his right 
knee manifested by instability, the service-connected cubital 
tunnel syndrome of his right upper extremity, or the 
service-connected chondromalacia of the left knee.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of these increased rating issues.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
these increased rating claims and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the SOC issued in December 2006.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  Pelegrini II, 
18 Vet. App. at 122; see also VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 444 F.3d at 1333.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for the 
service-connected degenerative joint disease of his right 
knee manifested by instability, the service-connected cubital 
tunnel syndrome of his right upper extremity, and the 
service-connected chondromalacia of his left knee.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008) (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim")).  

The December 2006 statement of the case (SOC) provided the 
veteran with specific notice of the relevant rating 
(diagnostic code) criteria for degenerative joint disease of 
his right knee manifested by instability, cubital tunnel 
syndrome of his right upper extremity, and chondromalacia of 
his left knee.  At the compensation and pension examination 
conducted in December 2006 as well as at the personal hearing 
conducted before the undersigned Veterans Law Judge at the RO 
in February 2008, the veteran described the specific right 
knee instability, right elbow, and left knee symptoms that he 
experiences.  See, e.g., 2008 hearing transcript (2008 T.) 
at 6-7, 12-15, 18-19.  Such statements exhibit an 
understanding of the criteria necessary for an increased 
rating for his service-connected right knee instability, 
right elbow, and left knee disabilities.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the claims for increased ratings for the service-connected 
degenerative joint disease of the right knee manifested by 
instability, the service-connected degenerative joint disease 
of the right knee manifested by limitation of motion, the 
service-connected cubital tunnel syndrome of the right upper 
extremity, and the service-connected chondromalacia of the 
left knee.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  He has been accorded pertinent 
examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of these issues is required.  The 
Board will, therefore, proceed to consider these claims, 
based on the evidence of record.  

II.  Analysis

        A.  Degenerative Joint Disease Of The Right Knee 
Manifested By Instability

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a March 2000 rating action, a hearing 
officer who had conducted a personal hearing with the veteran 
at the RO in Phoenix, Arizona granted service connection for 
degenerative joint disease of the right knee manifested by 
instability (10%, effective from October 1994).  This 
disability remains so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to a relevant diagnostic code, evidence of slight 
recurrent subluxation or lateral instability results in the 
assignment of a 10% evaluation.  The next higher rating of 
20% requires evidence of moderate recurrent subluxation or 
lateral instability.  The highest evaluation allowable 
pursuant to this code, 30%, requires evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).  

Throughout the current appeal, the veteran has contended that 
the service-connected degenerative joint disease of his right 
knee manifested by instability has increased in severity.  In 
particular, he maintains that, as a result of this 
service-connected disability, he has some instability, giving 
way, and locking in his right knee (particularly upon 
walking) and must keep his right leg extended.  See, e.g., 
2008 T. at 18-19.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

In the present case, the Board acknowledges the veteran's 
complaints of some instability, giving way, and locking of 
his right knee, particularly upon walking.  See, e.g., 
2008 T. at 18-19.  While multiple physical examinations 
completed during the current appeal have reflected the 
presence of pain and tenderness in the veteran's right knee, 
these evaluations have also not shown recurrent subluxation, 
locking, effusion, or crepitus of this joint.  

Clearly, such evidence does not support a rating greater than 
the currently-assigned evaluation of 10% for the 
service-connected degenerative joint disease of the veteran's 
right knee manifested by instability at any time during the 
current appeal.  See 38 C.F.R. § 4.71a, DC 5257 (2007) (which 
stipulates that evidence of moderate recurrent subluxation or 
lateral instability is necessary for the next higher rating 
of 20%).  His appeal for a disability rating greater than 10% 
for this service-connected disability must, therefore, be 
denied.  

        B.  Degenerative Joint Disease Of The Right Knee 
Manifested By Limitation Of Motion

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the February 2005 rating action, the 
Los Angeles RO granted service connection, and awarded a 
separate 10% evaluation effective from March 1997, for 
degenerative joint disease of the right knee manifested by 
limitation of motion.  This service-connected disability 
remains evaluated as 10% disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Degenerative arthritis is rated based on limitation of motion 
of the affected part(s).  38 C.F.R. § 4.71a, DC 5003 (2007).  
Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

A compensable rating of 10% will be assigned with evidence of 
limitation of flexion of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5260 (2007).  The next higher evaluation of 20% 
requires evidence of limitation of flexion of the leg to 
30 degrees.  Id.  The highest rating allowable pursuant to 
this diagnostic code, 30%, necessitates evidence of 
limitation of flexion of the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10% evaluation.  38 C.F.R. § 4.71a, 
DC 5261 (2007).  The next higher rating of 20% requires 
evidence of limitation of extension of the leg to 15 degrees.  
Id.  A 30% evaluation necessitates evidence of limitation of 
extension of the leg to 20 degrees.  Id.  A 40% rating 
requires evidence of limitation of extension of the leg to 
30 degrees.  Id.  The highest evaluation allowable pursuant 
to this diagnostic code, 50%, necessitates evidence of 
limitation of extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
degenerative joint disease of the right knee manifested by 
limitation of motion clearly requires consideration of any 
associated limitation of motion of this joint.  See 38 C.F.R. 
§ 4.71, Plate II & § 4.71a, DC 5003, 5260, 5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Multiple examinations conducted on the veteran's right knee 
during the current appeal have consistently demonstrated 
normal extension, and no worse than 110 degrees of flexion, 
of this joint.  Clearly, a disability rating greater than the 
currently assigned evaluation of 10% for the 
service-connected degenerative joint disease of the right 
knee manifested by limitation of motion cannot be awarded 
based on impairment resulting from limitation of extension, 
or limitation of flexion, of this joint.  38 C.F.R. § 4.71a, 
DC 5260 (2007) (which requires evidence of limitation of 
flexion of the leg to 30 degrees for the assignment of a 20% 
rating) and 38 C.F.R. § 4.71a, DC 5261 (2007) (which requires 
evidence of limitation of extension of the leg to 15 degrees 
for the award of a 20% rating).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's right knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Importantly, however, as the Board has discussed herein, the 
totality of the numerous examinations completed on the 
veteran's right knee during the current appeal have 
demonstrated normal extension, and no worse than 110 degrees 
of flexion, of this joint.  As such, separate compensable 
evaluations, based upon objective findings of limitation of 
flexion and limitation of extension of the veteran's right 
knee are not warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2007) (requiring limitation of flexion of the leg to 
45 degrees for a 10% rating and limitation of extension of 
the leg to 10 degrees for a 10% rating).  

The Board acknowledges that, at the February 2008 personal 
hearing, the veteran testified that, as a result of his right 
knee disability, he cannot sit with normal posture and must 
keep his right leg relaxed to alleviate his right knee pain.  
2008 T. at 19.  Also, at the December 2006 compensation and 
pension examination, the veteran explained that, as a result 
of his right knee problems, "he has difficulty with running, 
climbing stairs, kneeling, squatting, [and] jumping."  

Importantly, however, that evaluation demonstrated no pain, 
fatigue, weakness, lack of endurance, or incoordination upon 
range of motion of the veteran's right knee.  Additional 
physical examinations conducted on the veteran's right knee 
during the current appeal have confirmed these objective 
evaluation findings.  Based on this evidence, the Board 
concludes that the currently-assigned 10% rating for the 
service-connected degenerative joint disease of the veteran's 
right knee manifested by limitation of motion adequately 
portrays the functional impairment, pain, and weakness that 
he experiences as a consequence of use of this joint.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DCs 5260, 5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of an inability to sit 
with normal posture, a necessity to keep his right leg 
relaxed to alleviate his right knee pain, and difficulty 
running, climbing stairs, kneeling, squatting, and jumping, 
multiple examinations of this joint have provided essentially 
negative findings.  Under these circumstances, therefore, 
there is no basis to assign at any time during the appeal 
period a disability rating greater than the currently 
assigned 10% for the degenerative joint disease of the right 
knee manifested by limitation of motion.  His appeal for a 
disability rating greater than 10% for this service-connected 
disability must, therefore, be denied.  

        C.  Cubital Tunnel Syndrome Of The Right Upper Extremity

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a January 1996 rating action, the 
Nashville RO granted service connection, and awarded a 
noncompensable evaluation, for cubital tunnel syndrome of the 
right upper extremity.  A February 2005 rating action awarded 
a 10% evaluation for this disability.  The service-connected 
cubital tunnel syndrome of the veteran's right upper 
extremity remains evaluated as 10% disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to a relevant diagnostic code, evidence of 
incomplete paralysis of the major ulnar nerve warrants a 10% 
rating.  The next of evaluation of 30% requires evidence of 
moderate incomplete paralysis of the major ulnar nerve.  A 
40% rating necessitates evidence of severe incomplete 
paralysis of the major ulnar nerve.  The highest evaluation 
allowable, pursuant to this DC is 60%, upon evidence of 
complete paralysis of the major ulnar nerve [to include the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of ring and little fingers, an inability to spread 
the fingers-or reverse, an inability to adduct the thumb, and 
weakened flexion of the wrist].  38 C.F.R. § 4.124a, DC 8516 
(2007).  

Also for consideration are the diagnostic codes which 
evaluate impairment resulting from limitation of motion of 
the forearm.  Specifically, the following compensable ratings 
are warranted for limitation of flexion of the major 
forearm:  10% (flexion limited to 100 degrees), 20% (flexion 
limited to 90 degrees), 30% (flexion limited to 70 degrees), 
40% (flexion limited to 55 degrees), and 50% (flexion limited 
to 45 degrees).  38 C.F.R. § 4.71a, DC 5206 (2007).  Further, 
the following compensable evaluations are warranted for 
limitation of extension of the major forearm:  10% (extension 
limited to 45 degrees), 10% (extension limited to 
60 degrees), 20% (extension limited to 75 degrees), 30% 
(extension limited to 90 degrees), 40% (extension limited to 
100 degrees), and 50% (extension limited to 110 degrees).  
38 C.F.R. § 4.71a, DC 5207 (2007).  In addition, evidence 
that the forearm is limited in flexion to 100 degrees and in 
extension to 45 degrees warrants the assignment of a 20% 
rating.  38 C.F.R. § 4.71a, DC 5208 (2007).  [Normal range of 
motion of the elbow joint is zero degrees to 145 degrees.  
38 C.F.R. § 4.71, Plate I (2007).]  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
cubital tunnel syndrome of the right upper extremity clearly 
requires consideration of any associated limitation of 
motion.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, 
DCs 5206-5208 & § 4.124a, DC 8516 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
the service-connected cubital tunnel syndrome of his right 
upper extremity has increased in severity.  In particular, he 
maintains that, as a result of this service-connected 
disability, he experiences tingling, numbness, weakness, 
cold, swelling, and a "shooting" pain in his right upper 
extremity as well as an inability to extend his right elbow.  
See, e.g., 2008 T. at 12-16.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

In the present case, the Board acknowledges the veteran's 
complaints of tingling, numbness, weakness, cold, swelling, 
and a "shooting" pain in his right upper extremity as well 
as an inability to extend his right elbow.  See, e.g., 
2008 T. at 12-16.  Supination to 70 degrees (out of 
85 degrees) has been shown.  In addition, a December 2005 
examination reflected 4/5 muscle weakness in the right arm, 
ulnar innervated muscles of the right hand, and decreased 
sensation in the right 4th and 5th digits.  

Significantly, however, the vast majority of evaluations 
conducted on the veteran's right upper extremity during the 
current appeal have also demonstrated normal range of flexion 
(to 145 degrees), extension (to -20 degrees), and pronation 
(to 80 degrees); no fatigue, weakness, lack of endurance, 
incoordination, or pain on these ranges of motion; and normal 
sensory, deep tendon reflexes, and motor strength; as well as 
no muscle atrophy, fasciculation, or fibrillation.  

As multiple neurological examinations of the veteran's right 
upper extremity have been essentially normal, a disability 
rating greater than the currently-assigned evaluation of 10% 
for the service-connected cubital tunnel syndrome of his 
right arm based upon impairment of the ulnar nerve is not 
warranted.  See 38 C.F.R. § 4.124a, DC 8516 (2007) (which 
stipulates that evidence of moderate incomplete paralysis of 
the major ulnar nerve is necessary for the assignment of a 
30% rating).  

Moreover, as multiple physical examinations completed on the 
veteran's right upper extremity during the current appeal 
have demonstrated normal flexion and extension of his right 
forearm, a disability rating greater than the 
currently-assigned evaluation of 10% for the 
service-connected cubital tunnel syndrome of his right arm 
based upon impairment resulting from limitation of motion of 
the major forearm is not warranted.  See 38 C.F.R. § 4.71a, 
DCs 5206-5208 (2007) (which stipulates that evidence of 
either limitation of flexion to 90 degrees or limitation of 
extension to 75 degrees is necessary for the assignment of a 
20% rating).  

At the December 2006 compensation and pension examination as 
well as at the February 2008 personal hearing, the veteran 
asserted that, as a result of his service-connected cubital 
tunnel syndrome, he experiences weakness and a "shooting" 
pain in his right upper extremity as well as an inability to 
extend his right elbow.  See, e.g., 2008 T. at 12-16.  In 
this regard, the Board acknowledges that the December 2006 
evaluation of the veteran's right upper extremity 
demonstrated only slight limitation of supination as well as 
fatigue, weakness, and lack of endurance on repetitive use.  

Importantly, however, that evaluation also reflected normal 
flexion, extension, and pronation without fatigue, weakness, 
lack of endurance, incoordination, or pain; no additional 
limitation of motion, incoordination, or pain upon repetitive 
use; and no muscle atrophy.  Additional physical examinations 
conducted on the veteran's right upper extremity during the 
current appeal have confirmed these objective evaluation 
findings.  Based on this evidence, the Board concludes that 
the currently-assigned 10% rating for the service-connected 
cubital tunnel syndrome of the veteran's right upper 
extremity adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of his right arm.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 
(2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of tingling, numbness, 
weakness, cold, swelling, and a "shooting" pain in his 
right upper extremity as well as an inability to extend his 
right elbow, multiple examinations of his right arm have 
provided essentially negative findings.  Under these 
circumstances, therefore, there is no basis to assign at any 
time during the appeal period a disability rating greater 
than the currently assigned 10% for the service-connected 
cubital tunnel syndrome of his right upper extremity.  His 
appeal for a disability rating greater than 10% for this 
service-connected disability must, therefore, be denied.  

        D.  Chondromalacia Of The Left Knee

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an August 1976 rating action, a 
hearing officer who had conducted a personal hearing with the 
veteran at the RO in Denver, Colorado granted service 
connection for chondromalacia of the left knee with lateral 
instability and awarded a 10% evaluation for this disability.  
The currently appealed June 1996 rating action of the Chicago 
RO redefined this disorder as chondromalacia of the left knee 
but confirmed the 10% rating assigned thereto.  In a February 
2005 determination, the Los Angeles RO awarded an increased 
evaluation of 20% for this disability.  The service-connected 
chondromalacia of the veteran's left knee remains so 
evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to a relevant diagnostic code, evidence of moderate 
recurrent subluxation or lateral instability warrants a 20% 
rating.  The highest evaluation allowable pursuant to this 
code, 30%, requires evidence of severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2007).  

Additionally, the Board has considered the diagnostic codes 
which rate impairment resulting from limitation of motion of 
the knee.  See VAOPGCPREC 23-1997 (July 1997) (in which the 
VA General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of motion and instability of that joint).  
Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

A compensable rating of 10% will be assigned with evidence of 
limitation of flexion of the leg to 45 degrees.  The next 
higher evaluation of 20% requires evidence of limitation of 
flexion of the leg to 30 degrees.  The highest rating 
allowable pursuant to this diagnostic code, 30%, necessitates 
evidence of limitation of flexion of the leg to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2007).  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10% evaluation.  38 C.F.R. § 4.71a, 
DC 5261 (2007).  The next higher rating of 20% requires 
evidence of limitation of extension of the leg to 15 degrees.  
A 30% evaluation necessitates evidence of limitation of 
extension of the leg to 20 degrees.  A 40% rating requires 
evidence of limitation of extension of the leg to 30 degrees.  
The highest evaluation allowable pursuant to this diagnostic 
code, 50%, necessitates evidence of limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected left knee disability contemplates 
consideration of any associated limitation of motion of this 
joint.  See 38 C.F.R. § 4.71, Plate II & § 4.71a, DCs 5257, 
5260, 5261 (2007).  

Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§ 4.59 (2007).  

The veteran claims that the chondromalacia of his left knee 
has increased in severity.  In particular, he describes pain, 
limitation of motion, instability, locking, stiffness, and 
swelling of this joint.  See, e.g., 2008 T. at 4-6, 10-12.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, to be 
more probative than the subjective evidence of complaints of 
increased symptomatology.  

In the present case, the Board acknowledges the veteran's 
complaints of pain, limitation of motion, instability, 
locking, stiffness, and swelling in his left knee.  See, 
e.g., 2008 T. at 4-6, 10-12.  While multiple physical 
examinations completed during the current appeal have 
reflected the presence of slight recurrent subluxation, 
crepitus, and no worse than 120 degrees of limitation of 
flexion of the left knee, these evaluations have also shown 
no locking pain, effusion, or muscle atrophy as well as 
normal range of extension and muscle strength.  

Such evidence (including, in particular, the consistent 
findings of no more than slight recurrent subluxation of the 
veteran's left knee) clearly does not support a rating 
greater than 10% for the service-connected chondromalacia of 
his left knee based upon impairment resulting from recurrent 
subluxation or lateral instability at any time during the 
current appeal.  See 38 C.F.R. § 4.71a, DC 5257 (2007) (which 
stipulates that evidence of moderate recurrent subluxation or 
lateral instability is necessary for the next higher rating 
of 20%).  

Multiple examinations conducted on the veteran's left knee 
during the current appeal have consistently demonstrated 
normal extension, and no worse than 120 degrees of flexion, 
of this joint.  Clearly, a separate compensable disability 
rating of 10% for the service-connected chondromalacia of the 
left knee based upon impairment resulting from limitation of 
motion cannot be awarded.  38 C.F.R. § 4.71a, DC 5260 (2007) 
(which requires evidence of limitation of flexion of the leg 
to 45 degrees for the assignment of a 10% rating) and 
38 C.F.R. § 4.71a, DC 5261 (2007) (which requires evidence of 
limitation of extension of the leg to 10 degrees for the 
award of a 10% rating).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's right knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

However, the veteran is not service-connected for arthritis 
of the left knee.  As the Board has discussed herein, the 
totality of the numerous examinations completed on the 
veteran's left knee during the current appeal have 
demonstrated normal extension, and no worse than 120 degrees 
of flexion, of this joint.  As such, separate compensable 
evaluations, for limitation of flexion and limitation of 
extension of the veteran's left knee are not warranted.  
38 C.F.R. § 4.71a, DCs 5260, 5261 (2007) (requiring 
limitation of flexion of the leg to 45 degrees for a 10% 
rating and limitation of extension of the leg to 10 degrees 
for a 10% rating).  

The Board acknowledges that, at the February 2008 personal 
hearing, the veteran testified that, as a result of his left 
knee disability, he experiences pain, limitation of motion, 
instability, locking, stiffness, and swelling in this joint.  
See, e.g., 2008 T. at 4-6, 10-12.  Also, at the December 2006 
compensation and pension examination, the veteran explained 
that, as a result of his left knee problems, he avoids 
running, squatting, kneeling, and jumping.  

Importantly, however, his left knee pain requires only the 
occasionally use of over-the-counter medicine.  He is 
otherwise able to function without medication.  Further, that 
recent evaluation demonstrated normal motor function, no 
muscle atrophy, and no pain, fatigue, weakness, lack of 
endurance, or incoordination upon range of motion of the 
veteran's left knee.  Upon repetitive use of his left knee, 
he exhibited only pain but no fatigue, weakness, lack of 
endurance, or incoordination.  In addition, he had a normal 
gait with no limitation of standing or walking and did not 
require the use of an assistive device to walk.  Additional 
physical examinations conducted on the veteran's left knee 
during the current appeal have confirmed these objective 
evaluation findings.  Based on this evidence, the Board finds 
that the currently-assigned 20% rating for the 
service-connected chondromalacia of the veteran's left knee 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5257, 5260, 5261 
(2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, limitation of 
motion, instability, locking, stiffness, and swelling of his 
left knee and his avoidance of activities involving running, 
squatting, kneeling, and jumping, multiple examinations of 
this joint have provided essentially negative findings.  
Under these circumstances, therefore, there is no basis to 
assign at any time during the appeal period a disability 
rating greater than the currently assigned 20% for the 
chondromalacia the left knee.  His appeal for a disability 
rating greater than 20% for this service-connected disability 
must, therefore, be denied.  

        E.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected right knee and right upper extremity 
disabilities at any time during the current appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence illustrating 
that the disability at issue has in the past or continues to 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Significantly, the service-connected degenerative joint 
disease of the right knee manifested by instability, 
service-connected degenerative joint disease of the right 
knee manifested by limitation of motion, service-connected 
cubital tunnel syndrome of the right upper extremity, and 
service-connected chondromalacia of the left knee have not 
required frequent periods of hospitalization.  While these 
disabilities previously required only periodic outpatient 
treatment, most recently they do not necessitate such 
outpatient medical care.  At the December 2006 examination, 
the veteran reported that he is not seeing a doctor for his 
right knee in particular.  Also, at the recent personal 
hearing conducted before the undersigned VLJ at the RO in 
February 2008, the veteran testified that he simply takes 
Motrin for his knees and right arm pain.  2008 T. at 4, 
14-15.  

These service-connected disabilities have also not resulted 
in marked interference with employment.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that the 
service-connected degenerative joint disease of his right 
knee manifested by instability, service-connected 
degenerative joint disease of his right knee manifested by 
limitation of motion, service-connected cubital tunnel 
syndrome of his right upper extremity, and the 
service-connected chondromalacia of his left knee have 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for any of these 
service-connected disabilities for any time during the 
current appeal.  


ORDER

A disability rating greater than 10% for degenerative joint 
disease of the right knee manifested by instability is 
denied.  

An initial disability rating greater than 10% for 
degenerative joint disease of the right knee manifested by 
limitation of motion is denied.  

A disability rating greater than 10% for cubital tunnel 
syndrome of the right upper extremity is denied.  

A disability rating greater than 20% for the chondromalacia 
of the left knee is denied.  


REMAND

The December 2006 compensation and pension examination of the 
veteran's spine demonstrated equal leg lengths, no bowel or 
bladder dysfunction, as well as normal motor strength, and no 
neurological impairment, of his lower extremities.  
Significantly, however, this evaluation did not provide the 
ranges of motion of the veteran's lumbar spine.  Such testing 
is necessary particularly in light of the veteran's recent 
testimony of moderate back pain as well as the rating 
criteria for his service-connected mechanical low back pain.  
See 2008 T. at 7-9, 16-17 & 38 C.F.R. § 4.71a, DC 5237 (2007) 
(impairment resulting from lumbosacral strain is evaluated 
based upon the ranges of motion of the thoracolumbar spine as 
well as the presence, or absence, of any muscle spasm, 
abnormal gait, abnormal spinal contour, favorable and 
unfavorable ankylosis of the thoracolumbar spine, and 
unfavorable ankylosis of the entire spine).  

As the claims folder contains no more recent medical records 
providing the criteria necessary to rate adequately the 
veteran's mechanical low back pain, the Board finds that a 
remand of his claim for an increased rating for this 
service-connected disability is necessary.  On remand, the 
veteran should be accorded a pertinent VA examination that 
provides sufficient data to evaluate his service-connected 
mechanical low back pain.  

Further, the November 2002 letter included a discussion of 
the VCAA notification requirements, as that criteria 
pertained to the veteran's claim for an increased rating for 
his service-connected low back disability.  Importantly, 
however, the correspondence did not provide the veteran with 
the specific increased rating notice elements, as set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A corrective VCAA notification letter 
should be issued to the veteran with 
regard to issue of entitlement to a rating 
in excess of 10% for mechanical low back 
pain.  The notification letter should 
fully comply with, and satisfy, the 
provisions set forth in Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise the 
veteran that to substantiate his increased 
rating claim for his service-connected 
mechanical low back pain, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or an 
increase in severity of the pertinent 
disabilities, and the effect that the 
worsening has on his employment and daily 
life.  

In addition, he should be provided 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating the 
service-connected low back disability on 
appeal.  

The veteran should also be advised that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations to determine the 
nature and extent of the service-connected 
mechanical low back pain.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent low back pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  In 
particular, the examiner should discuss 
any limitation of motion of the veteran's 
lumbar spine that is found to be 
associated with his service-connected low 
back disability.  

In addition, the examiner should discuss 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected mechanical low back 
pain.  If feasible, this determination 
should be expressed in terms of the degree 
of additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

3.  Following the completion of the above, 
the AMC should re-adjudicate the issue 
entitlement to a rating in excess of 
10 percent for the service-connected 
mechanical low back pain.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


